Ingraham, J. (concurring):
I concur with the presiding justice. As stated in his opinion, it appears that the architect was authorized to get estimates for work to be done and to report the same, and upon such estimates which he was authorized to obtain, contracts were made for the building. Acting within the scope of his authority to obtain for the defendant a permit from the city authorities to use the streets for building materials to be used in the construction of the building, the architect applied to the plaintiff to obtain consent which was required before a permit could be obtained from the city. The plaintiff offered to prove that the architect was informed as to the price that the plaintiff would charge for such repairs as were required in consequence of the use of the streets by defendant. This evidence was objected to by defendant and excluded, to which the plaintiff excepted. It seems to me quite clear that if this information was given to the architect, as to the terms upon which a contract would be made between the plaintiff and the defendant to do the work necessary to repair the pavement in case it was injured, it was received by the architect as the agent of the defendant, and when the defendant subsequently made a contract by which the plaintiff was to do the work and the defendant was to pay the price agreed upon, it must be assumed that the information given to the architect which he was authorized to receive on behalf of the defendant was information received by the defendant through its agent, and that the giving of such contract by the defendant must be assumed to have been with the knowledge of the defendant communicated to the defendant’s agent, was the basis upon which the contract was made, and was itself the terms agreed upon. There was thus a proposition to the defendant to do the work at the price named, which proposition was accepted by the defendant by the delivery of the contract to the plaintiff.
Judgment reversed, new trial ordered, costs to appellant to abide event.